DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to reply filed, 11/24/20.  
	The reply filed 11/24/20 affects the application, 16/183,583 as follows:
1.      Claims 2, 33, 36 have been amended. New claims 38-42 have been added. Applicant’s amendments have overcome the rejections of the office action mailed 09/09/20.  However, new ground(s) rejection necessitated by Applicant’s amendments are set forth herein below.
2.     The responsive is contained herein below.
Claims 2, 4, 5, 7, 21-33, 35-42 are pending in the application
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunzinger et al. (US 20090099133 A1). 
Claim 2 is drawn to a compound of given Formula (III).  Gunzinger et al. disclose Applicant’s compound of Formula (III) (see page 4, [0055], 1st compound). Gunzinger et al.’s compound is named (1R)-1-(3,4,5-trimethoxyphenyl)-2-formyl-5-(dihydrogen phosphate)-6-methoxy-1,2,3,4-tetrahydroisoquinoline see page 4, [0055], 1st compound). Also, another name 7 is independently H and two adjacent R7 groups together form an aliphatic ring which is substituted with and moiety (aldehyde group) which comprises a detectable label that is a chromophore (i.e.; a carbonyl group); Z-R1 is a phosphate group; LG is an alkoxy (i.e.; OCH3) (see abstract). Also, it should be noted that the Examiner considers the carbonyl group a chromophore, especially since carbonyls are well known chromophores or are commonly known as being important chromophores. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leblond et al. (US 20130131018 A1).
Claim 2 is drawn to a compound of given Formula (III).  
Leblond et al. disclose Applicant’s compound of Formula (III) in the salt form (see page 35, compound 98). Furthermore it should be noted that for Gunzinger et al.’s compound Q is carbon, R7 is independently H and two adjacent R7 groups together form an aromatic ring which is substituted with a moiety which comprises a detectable label that is a chromophore (i.e.; a carbonyl group); Z-R1 is a phosphate group; LG is an alkoxy (i.e.; OCH2CH3) (see page 35, 1 is a phosphate group (see page 35, compound 98).
The difference between Applicant’s claimed compound and the compound disclosed by Leblond et al. is that Leblond et al. disclose the salt form of Applicant’s claimed compound.  That is, Applicant’s compound is in the phosphoric acid form whereas Leblond et al.’s compound is in the phosphoric acid, sodium salt form.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare Leblond et al.’s compound in the phosphoric acid form, such as by acidification or protonation of the phosphate group of the salt form of Leblond et al.’s compound such as to use it as a tubulin polymerization inhibitor, and especially since Leblond et al. disclose or suggest that their compounds as well as their salts thereof can be used.
One having ordinary skill in the art would have been motivated, to prepare Leblond et al.’s compound in the phosphoric acid form, such as by acidification or protonation of the phosphate group of the salt form of Leblond et al.’s compound such as to use it as a tubulin polymerization inhibitor, and especially since Leblond et al. disclose or suggest that their compounds as well as their salts thereof can be used.
Allowable Subject Matter
  Claims 21-32, 38-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Though the compound of the present invention are similar to the compounds of the prior art, the compounds of claims 21-33, 35-42, possess structural differences to the compounds of prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art.  For example, the compounds of the claims 21-33, 35-42 are of different structures and contain chemical moieties or substituents to that of the compounds of prior art.
Response to Arguments
Applicant’s arguments with respect to claims 2, 4, 5, 7, 21-33, 35-42 have been considered but are moot in view of the new ground(s) of rejection.
The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623